DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 2-20 are pending.
	The prior art submitted on 4/15/21 has been considered.
2. 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the “right to exclude”
granted by a patent and to prevent possible harassment by multiple assignees.  See
In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759
F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214
USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may
be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the conflicting application or patent is shown to
be commonly owned with this application. See 37 CFR 1.130(b).


Effective January 1, 1994, a registered attorney or agent of record may sign
a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully
comply with 37 CFR 3.73(b).
Claims 2-3, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 1 of U.S. Patent No. 10761525 (refers as ‘525).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 2-3 in
17/008288 would have been anticipated by the invention defined in claim 1
of (‘525).  Claim 1 of (‘525) have all the limitations of claims 2-3 of current application.
Claim 4 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 3 of U.S. Patent No. 10761525 (refers as ‘525).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 4 in
17/008288 would have been anticipated by the invention defined in claim 3
of (‘525).  Claim 3 of (‘525) have all the limitations of claim 4 of current application.
Claims 5-6, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 4 of U.S. Patent No. 10761525 (refers as ‘525).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 5-6 in
17/008288 would have been anticipated by the invention defined in claim 4
of (‘525).  Claim 4 of (‘525) have all the limitations of claims 5-6 of current application.
Claims 7-9, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 4-6 of U.S. Patent No. 10761525 (refers as ‘525).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 7-9 in
17/008288 would have been anticipated by the invention defined in claims 4-6
of (‘525).  Claims 4-6 of (‘525) have all the limitations of claims 7-9 of current application.
Claims 10-11, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 8-9 of U.S. Patent No. 10761525 (refers as ‘525).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 10-11 in
17/008288 would have been anticipated by the invention defined in claims 8-9
of (‘525).  Claims 8-9 of (‘525) have all the limitations of claims 10-11 of current application.
Claims 12-13, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 11 of U.S. Patent No. 10761525 (refers as ‘525).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 12-13 in
17/008288 would have been anticipated by the invention defined in claim 11
of (‘525).  Claim 11 of (‘525) have all the limitations of claims 12-13 of current application.
Claim 14, is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 13 of U.S. Patent No. 10761525 (refers as ‘525).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 14 in
17/008288 would have been anticipated by the invention defined in claim 13
of (‘525).  Claims 13 of (‘525) have all the limitations of claim 14 of current application.
Claims 15-16, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 14 of U.S. Patent No. 10761525 (refers as ‘525).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 15-16 in
17/008288 would have been anticipated by the invention defined in claim 14
of (‘525).  Claim 14 of (‘525) have all the limitations of claims 15-16 of current application.

Claim 17, is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 20 of U.S. Patent No. 10761525 (refers as ‘525).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 17 in
17/008288 would have been anticipated by the invention defined in claim 20
of (‘525).  Claim 20 of (‘525) have all the limitations of claim 17 of current application.
Claim 18, is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 16 of U.S. Patent No. 10761525 (refers as ‘525).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 18 in
17/008288 would have been anticipated by the invention defined in claim 16
of (‘525).  Claim 16 of (‘525) have all the limitations of claim 18 of current application.
Claim 19, is rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 18-19 of U.S. Patent No. 10761525 (refers as ‘525).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 19 in 17/008288 would have been anticipated by the invention defined in claims 18-19 of (‘525).  Claims 18-19 of (‘525) have all the limitations of claim 19 of current application.
Claim 20, is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 21 of U.S. Patent No. 10761525 (refers as ‘525).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 20 in
17/008288 would have been anticipated by the invention defined in claim 21
of (‘525).  Claim 21 of (‘525) have all the limitations of claim 20 of current application.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 1 of U.S. Patent No. 9740200 (refers as ‘200).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 2-3 in
17/008288 would have been anticipated by the invention defined in claim 1
of (‘200).  Claim 1 of (‘200) have all the limitations of claims 2-3 of current application.
Claim 4 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 3 of U.S. Patent No. 9740200 (refers as ‘200).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 4 in
17/008288 would have been anticipated by the invention defined in claim 3
of (‘200).  Claim 3 of (‘200) have all the limitations of claim 4 of current application.
Claims 5-7 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 4 of U.S. Patent No. 9740200 (refers as ‘200).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 5-7 in
17/008288 would have been anticipated by the invention defined in claim 4
of (‘200).  Claim 4 of (‘200) have all the limitations of claims 5-7 of current application.
Claim 8 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 9 of U.S. Patent No. 9740200 (refers as ‘200).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 8 in
17/008288 would have been anticipated by the invention defined in claim 9
of (‘200).  Claim 9 of (‘200) have all the limitations of claim 8 of current application.
Claim 9 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 5 of U.S. Patent No. 9740200 (refers as ‘200).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 9 in
17/008288 would have been anticipated by the invention defined in claim 5
of (‘200).  Claim 5 of (‘200) have all the limitations of claim 9 of current application.
Claims 10-11 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 7-8 of U.S. Patent No. 9740200 (refers as ‘200).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 10-11 in
17/008288 would have been anticipated by the invention defined in claims 7-8
of (‘200).  Claims 7-8 of (‘200) have all the limitations of claims 10-11 of current application.
Claims 12-13 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 11 of U.S. Patent No. 9740200 (refers as ‘200).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 12-13 in
17/008288 would have been anticipated by the invention defined in claim 11
of (‘200).  Claim 11 of (‘200) have all the limitations of claims 12-13 of current application.

Claim 14 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 13 of U.S. Patent No. 9740200 (refers as ‘200).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 14 in
17/008288 would have been anticipated by the invention defined in claim 13
of (‘200).  Claim 13 of (‘200) have all the limitations of claim 14 of current application.
Claims 15-16 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 14 of U.S. Patent No. 9740200 (refers as ‘200).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 15-16 in
17/008288 would have been anticipated by the invention defined in claim 14
of (‘200).  Claim 14 of (‘200) have all the limitations of claims 15-16 of current application.
Claim 17 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 20 of U.S. Patent No. 9740200 (refers as ‘200).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 17 in
17/008288 would have been anticipated by the invention defined in claim 20
of (‘200).  Claim 20 of (‘200) have all the limitations of claim 17 of current application.
Claim 18 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 16 of U.S. Patent No. 9740200 (refers as ‘200).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 18 in
17/008288 would have been anticipated by the invention defined in claim 16
of (‘200).  Claim 16 of (‘200) have all the limitations of claim 18 of current application.
Claim 19 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 18-19 of U.S. Patent No. 9740200 (refers as ‘200).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 19 in
17/008288 would have been anticipated by the invention defined in claims 18-19
of (‘200).  Claims 18-19 of (‘200) have all the limitations of claim 19 of current application.
Claim 20 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 21 of U.S. Patent No. 9740200 (refers as ‘200).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 20 in
17/008288 would have been anticipated by the invention defined in claim 21
of (‘200).  Claim 21 of (‘200) have all the limitations of claim 20 of current application.
					Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Kopardekar (US 2016/0275801 A1)
	. Cuban et al. (US 2017/0053169 A1)
	. Tofte et al. (9563201)
	. Marlow et al. (9505494)
	. Loveland et al. (9501700)

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664